Citation Nr: 1419475	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-44 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial compensable evaluation for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1987 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2013, when the Board awarded a 10 percent evaluation for his left knee disability, but denied compensable evaluations for his right knee and left wrist disabilities.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to partially vacate the Board's January 2013 decision and to remand the above increased evaluation claims back to the Board for further clarification and development.  The Court ordered that partial vacatur and remanded the case back to the Board in a December 2013 Court order.  The case has been returned to the Board at this time in compliance with that December 2013 Court order and the November 2013 Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the claims file, the Board recognizes that the Veteran's last VA examination of his bilateral knees and left wrist disabilities was in March 2008, over 6 years ago.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran VA examinations of his disabilities so that their current severity may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral knee and left wrist disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct bilateral knee range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for each knee's flexion and extension, as necessary based on clinical findings.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should indicate that. 

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran, to include any locking symptoms.  

Finally, the examiner should also discuss the whether the Veteran is currently unemployed or not.  If employed, the examiner should discuss what effect of the bilateral knee disabilities have on his employment.  If unemployed, the examiner should state whether his bilateral knee disabilities precludes substantially gainful employment in light of his education and work history, but without regard to his nonservice-connected disabilities or age.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his left wrist disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays and an electromyogram (EMG), and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should perform range of motion testing of the left wrist, and comment as to whether there is any ankylosis of the left wrist, to include whether such is unfavorable or favorable and to what degree, if applicable.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement.  

The examiner should then address the following:

(a) Whether there is nonunion of the Veteran's left ulna and radius with a false flail joint; and if so, whether such is caused or aggravated by the Veteran's service-connected left wrist disorder.

(b) Whether there is impairment of the Veteran's left ulna due to his left wrist disability, which results in 

(1) malunion of his left ulna with bad alignment; (2) nonunion of the left ulna in the lower half; or,
(3) nonunion of the left ulna in the upper half with false movement, and if so, whether such is (i) without the loss of bone substance or deformity, or (ii) with loss of bone substance (1 inch or 2.5 centimeters or more) and marked deformity.

The examiner should additionally discuss any neurological symptoms associated with the Veteran's left wrist disability, to include discussing what, if any, nerves are affected or seemingly affected and whether such neurological symptoms represent a complete paralysis of that affected nerve or incomplete paralysis of that nerve which paralysis can be described as severe, moderately severe, moderate or slight in nature.  An opinion should be rendered as to whether any neurological disorder found is associated with or aggravated by the Veteran's service-connected left wrist disability.

The examiner should also discuss the whether the Veteran is currently unemployed or not.  If employed, the examiner should discuss what effect of the Veteran's left wrist disability on his employment.  If unemployed, the examiner should state whether his left wrist disability precludes substantially gainful employment in light of his education and work history, but without regard to his nonservice-connected disabilities or age.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of the Veteran's bilateral knee and left wrist disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

